        Case 2:19-cv-02019-KJM-EFB Document 76 Filed 05/15/20 Page 1 of 6

 1   Trenton H. Norris (CA Bar No. 164781)
     Sarah Esmaili (CA Bar No. 206053)
 2   S. Zachary Fayne (CA Bar No. 307288)
     David Barnes (CA Bar No. 318547)
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 4   San Francisco, CA 94111
 5   Telephone:     415.471.3100
     Facsimile:     415.471.3400
 6   trent.norris@arnoldporter.com

 7   Attorneys for California Chamber of Commerce

 8

 9                               UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12    CALIFORNIA CHAMBER OF                         Civil Action No. 2:19-cv-02019-KJM-EFB
      COMMERCE,
13                                                  PLAINTIFF CALIFORNIA CHAMBER OF
                          Plaintiff,                COMMERCE’S RESPONSE TO
14                                                  INTERVENOR-DEFENDANT COUNCIL
            v.                                      FOR EDUCATION AND RESEARCH ON
15                                                  TOXICS’ REQUEST FOR ENTRY OF
      XAVIER BECERRA, IN HIS OFFICIAL               JUDGMENT
16    CAPACITY AS ATTORNEY GENERAL
      OF THE STATE OF CALIFORNIA,                   Dated:          May 15, 2020
17                                                  Time:           10:00 a.m.
                          Defendant.                Location:       Courtroom 3 (15th Floor)
18                                                  Judge:          Hon. Kimberly J. Mueller
                                                    Action Filed:   October 7, 2019
19

20
21

22

23

24

25

26

27

28


     CALIFORNIA CHAMBER OF COMMERCE’S RESPONSE TO CERT’S                 Case No. 2:19-cv-02019-KJM-EFB
     REQUEST FOR ENTRY OF JUDGMENT
         Case 2:19-cv-02019-KJM-EFB Document 76 Filed 05/15/20 Page 2 of 6

 1                                             INTRODUCTION

 2          Intervenor-Defendant Council for Education and Research on Toxics (“CERT”) asks the

 3   Court “to enter judgment in favor of CERT and against CalChamber, to clarify that CERT has

 4   obtained a dismissal in this matter, and that CERT has prevailed on the claims asserted by

 5   CalChamber.” ECF No. 73 at 3. As addressed below, Plaintiff California Chamber of Commerce

 6   (“CalChamber”) does not object to dismissal of CERT because—as it appears—CERT no longer

 7   wishes to participate in this litigation. But CERT dramatically overstates the extent to which it is a

 8   “prevailing party” and inappropriately asks the Court to adopt this mischaracterization in a formal

 9   order. Therefore, pursuant to Fed. R. Civ. P. 41(a)(2), CalChamber respectfully requests that the

10   Court instead enter the Proposed Order and Judgment of Dismissal attached as Exhibit A, which

11   accurately characterizes the procedural posture and circumstances of CERT’s dismissal in this case.

12                                    PROCEDURAL BACKGROUND

13          CalChamber described the history of CERT’s participation in this lawsuit in detail in its

14   opposition to CERT’s motion for attorneys’ fees. See ECF No. 68 at 2-7. Therefore, CalChamber

15   only briefly summarizes the relevant procedural background here.

16          On October 16, 2019, CERT moved to intervene in this case as a party defendant. ECF No.

17   10. In support of its motion, CERT explained that it was entitled to intervene to protect its interests

18   in the CERT v. Starbucks, et al. case pending in Los Angeles Superior Court concerning acrylamide

19   in coffee. Id. at 3, 11-13. Two days later, on October 18, 2019, CalChamber filed a statement of

20   non-opposition to CERT’s motion to intervene, explaining that it was doing so “[i]n the interest of
21   expediting these proceedings and the Court’s consideration of the merits of [CalChamber’s] claims.”

22   ECF No. 13 at 1. CalChamber also cautioned that its non-opposition “should not be misinterpreted as

23   tacit agreement with CERT’s positions on the law or its many misrepresentations of the facts.” Id.

24   The parties subsequently stipulated to CERT’s intervention. ECF No. 28.

25          On the same day it filed its motion to intervene, CERT also filed a motion to dismiss. ECF

26   No. 8. In its motion, CERT argued that the Court should dismiss CalChamber’s Complaint for lack

27   of subject matter jurisdiction pursuant to the Anti-Injunction Act or the Rooker-Feldman doctrine or,

28   in the alternative, should abstain under the Younger or Colorado River doctrines. The Attorney

                                                       -1-
     CALIFORNIA CHAMBER OF COMMERCE’S RESPONSE TO CERT’S                       Case No. 2:19-cv-02019-KJM-EFB
     REQUEST FOR ENTRY OF JUDGMENT
        Case 2:19-cv-02019-KJM-EFB Document 76 Filed 05/15/20 Page 3 of 6

 1   General filed a separate motion to dismiss CalChamber’s Complaint under Brillhart v. Excess Ins.

 2   Co., 316 U.S. 491 (1942), or, in the alternative, Colorado River.

 3          As addressed in CalChamber’s opposition to CERT’s motion for fees, CalChamber—upon

 4   receiving CERT’s motion to dismiss—clarified that it does not seek to enjoin or otherwise interfere

 5   with pending state court cases, including the Starbucks case. Indeed, on November 5, 2019,

 6   CalChamber offered to stipulate that it did not seek to enjoin the Starbucks case, and CalChamber

 7   sent CERT a proposed stipulation to this effect on November 7, 2019. See ECF No. 68-4.

 8          On November 8, 2019, CalChamber filed a motion for a preliminary injunction to enjoin

 9   future enforcement of Proposition 65 with respect to acrylamide in foods. ECF No. 26. On

10   January 16, 2020, CERT filed an opposition to CalChamber’s motion for a preliminary injunction,

11   arguing that such an injunction would infringe its First Amendment rights. ECF No. 43.

12          On March 3, 2020, the Court granted in part the Attorney General’s and CERT’s motions to

13   dismiss and afforded CalChamber leave to amend. ECF No. 56. First, as to the Attorney General’s

14   motion, and addressing an argument not raised by CERT, the Court dismissed CalChamber’s First

15   Amendment claim pursuant to Brillhart and required CalChamber to assert an “independent” claim

16   for injunctive relief. Id. at 4-6. Second, as to CERT’s motion, the Court dismissed CalChamber’s

17   First Amendment claim without prejudice, requiring CalChamber to clarify that its request for an

18   injunction was only prospective. Id. at 7-8. The Court also denied CalChamber’s preliminary

19   injunction motion without prejudice because it was based on the dismissed claims. Id. at 10.

20          CalChamber filed an Amended Complaint on March 16, 2020 (ECF No. 57) to address the
21   issues identified in the Court’s March 3 Order. CalChamber did not name CERT as a defendant in its

22   Amended Complaint, just as it had not named CERT as a defendant in its original Complaint.

23          On March 30, 2019, CERT filed a motion for attorneys’ fees. ECF No. 59. In its motion,

24   CERT deemed itself to have been dismissed because CalChamber did not include CalChamber in the

25   caption of its Amended Complaint. Id. at 9-10. CERT now asks the Court to enter judgment

26   formally dismissing CERT from the case.

27                                               ARGUMENT

28          CalChamber does not object to CERT’s dismissal because it appears CERT no longer wishes

                                                      -2-
     CALIFORNIA CHAMBER OF COMMERCE’S RESPONSE TO CERT’S                    Case No. 2:19-cv-02019-KJM-EFB
     REQUEST FOR ENTRY OF JUDGMENT
         Case 2:19-cv-02019-KJM-EFB Document 76 Filed 05/15/20 Page 4 of 6

 1   to participate in this litigation. As addressed above and in CalChamber’s opposition to CERT’s

 2   motion for attorneys’ fees (ECF No. 68 at 2-3), CERT made clear that it was intervening because of

 3   this case’s potential to impact the Starbucks litigation. CalChamber’s Amended Complaint, which

 4   formalizes CalChamber’s position that it does not seek relief in connection with pending state court

 5   cases, obviously addresses this concern. Indeed, as CalChamber explained in its opposition to

 6   CERT’s motion for fees (id. at 4-6, 11-13), it was unnecessary for CERT to participate in this case in

 7   the first place. Had CERT’s counsel met and conferred with CalChamber’s counsel prior to

 8   intervening and moving to dismiss, as required by this Court’s Standing Orders (ECF No. 3-1),

 9   CERT would have learned that CalChamber did not intend to enjoin the Starbucks case, as

10   CalChamber offered to stipulate within a reasonable period after learning of CERT’s concern. In any

11   event, CalChamber has attached a Proposed Order and Judgment of Dismissal that makes clear—

12   consistent with this Court’s ruling under the Anti-Injunction Act—that CalChamber’s First

13   Amendment claim is dismissed as to pending state court cases, including the Starbucks case, and

14   CERT is dismissed on this basis.

15          CERT, however, requests that the Court broadly declare that “CERT prevailed on its defense

16   of CalChamber’s claims in the original complaint, and that CERT is a prevailing defendant in this

17   case.” ECF No. 74 at 5. There is no support in the record for such a ruling. The Court has yet to

18   adjudicate the merits of CalChamber’s First Amendment claim, and thus there is no basis to find that

19   CERT prevailed in full on its defense of the claims asserted in CalChamber’s original Complaint.

20   Moreover, it is unnecessary for the Court to address whether CERT is a “prevailing party” in order to
21   resolve CERT’s request for entry of judgment. The Court instead should address the extent to which

22   CERT is a “prevailing party” in the context of CERT’s motion for attorneys’ fees, as necessary, and

23   need not resolve that issue in entering judgment to dismiss CERT from the case.1

24          Further, CERT’s request that the Court declare that CERT is a “prevailing party” because it

25   “prevailed” on its opposition to CalChamber’s motion for a preliminary injunction and motion to

26

27   1
      Importantly, even if the Court finds that CERT is a “prevailing party,” CERT still must satisfy the
     other requirements of California Code of Civil Procedure § 1021.5 or 42 U.S.C. § 1988 in order to
28   establish its entitlement to a fee award. See generally ECF No. 68. In other words, being a
     prevailing party is a necessary but not sufficient condition for an award of attorneys’ fees.
                                                        -3-
     CALIFORNIA CHAMBER OF COMMERCE’S RESPONSE TO CERT’S                     Case No. 2:19-cv-02019-KJM-EFB
     REQUEST FOR ENTRY OF JUDGMENT
         Case 2:19-cv-02019-KJM-EFB Document 76 Filed 05/15/20 Page 5 of 6

 1   intervene (ECF No. 74 at 4-5) is entirely misplaced. The Court denied CalChamber’s motion for a

 2   preliminary injunction without prejudice because the motion was based on the dismissed claims (ECF

 3   No. 56 at 10), and therefore the Court did not address the merits of CalChamber’s motion or CERT’s

 4   arguments in opposition. The Court’s ruling does not preclude CalChamber from filing a renewed

 5   motion for a preliminary injunction, and therefore it did not materially alter the legal relationship

 6   between the parties such that CERT could be considered a “prevailing party.” See Buckhannon Bd.

 7   & Care Home, Inc. v. W. Va. Dept. of Health & Human Res., 532 U.S. 598, 604 (2001) (a party is a

 8   “prevailing party” only where there has been a “material alteration of the legal relationship between

 9   the parties”). The same is true for CERT’s motion to intervene. That procedural motion—which in

10   any event was uncontested—did not materially alter the legal relationship between the parties.

11          CERT nevertheless seems to suggest that CalChamber voluntarily dismissed all of its claims

12   against CERT by not naming CERT as a defendant in its Amended Complaint. But CalChamber

13   never asserted claims directly against CERT, nor does CalChamber have the power to unilaterally

14   dismiss CERT at this stage of the litigation. See Fed. R. Civ. P. 41(a)(1). Indeed, CalChamber is not

15   aware of any authority for the proposition that failure to name a defendant-intervenor in an amended

16   complaint operates as a dismissal, and the cases CERT cites in this regard (ECF No. 74 at 3) are

17   inapposite. In those cases, the plaintiffs initially sought relief against several named defendants, and

18   then amended their complaints to omit a subset of those previously-named defendants, in most cases

19   as a matter of right under Fed. R. Civ. P. 15(a). See Zimmerman v. Emmons, 225 F.2d 97, 98 n.2 (9th

20   Cir. 1955); Attorneys’ Liability Protection Soc. v. Klein, 929 F. Supp 1399, 1400 (D. Kan. 1996);
21   Courser v. Allard, No. 1:16-cv-1108, 2018 WL 2447970, at *4 (W.D. Mich. May 31, 2018). Here, in

22   contrast, CalChamber never named CERT as a defendant. Thus, when CalChamber amended its

23   Complaint, it continued to name the Attorney General as the sole defendant.

24          In sum, CalChamber does not object to CERT’s dismissal and indeed agrees that such a

25   dismissal is appropriate because CERT believes it has achieved its objective in this case—namely, to

26   ensure that this Court does not enjoin or otherwise interfere with the Starbucks case. But CERT

27   oversteps in seeking an order that could be interpreted as a judgment on the merits of CalChamber’s

28   First Amendment claim, which is simply not supported by the record. Therefore, CalChamber

                                                       -4-
     CALIFORNIA CHAMBER OF COMMERCE’S RESPONSE TO CERT’S                        Case No. 2:19-cv-02019-KJM-EFB
     REQUEST FOR ENTRY OF JUDGMENT
        Case 2:19-cv-02019-KJM-EFB Document 76 Filed 05/15/20 Page 6 of 6

 1   proposes an alternative order that more accurately characterizes the procedural posture of CERT’s

 2   dismissal.

 3                                             CONCLUSION

 4          For these reasons, CalChamber respectfully requests that the Court enter the Proposed Order

 5   and Judgment of Dismissal attached as Exhibit A pursuant to Fed. R. Civ. P. 41(a)(2).

 6

 7   Dated: May 15, 2020                         Respectfully submitted,

 8                                               ARNOLD & PORTER KAYE SCHOLER LLP

 9                                               By: /s/ Trenton H. Norris
                                                     Trenton H. Norris
10                                                   Sarah Esmaili
                                                     S. Zachary Fayne
11                                                   David Barnes
12                                               Attorneys for California Chamber of Commerce
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                     -5-
     CALIFORNIA CHAMBER OF COMMERCE’S RESPONSE TO CERT’S                     Case No. 2:19-cv-02019-KJM-EFB
     REQUEST FOR ENTRY OF JUDGMENT
